UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:18-cv-01096-RGK-JC Date July 23, 2019

 

 

Title MAG Aerospace Industries, LLC v. Precise Aerospace Manufacturing, Inc.

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order and Judgment re: Court Trial

I. INTRODUCTION

MAG Aerospace Industries, LLC (“MAG”), which does business as Zodiac Water & Waste
Aero Systems, filed the present lawsuit against Precise Aerospace Manufacturing, Inc. (“Precise”) on
May 23, 2018. MAG’s Complaint alleges: (1) conversion; (2) breach of oral and written contract; (3)
claim and delivery; (4) negligent interference with prospective economic relations; (5) fraudulent
inducement; and (6) violation of California Business and Professions Code § 17200 (“§ 17200”). After
pretrial motions, MAG’s conversion, breach of contract, and negligent interference with prospective
economic relations claims remained.

The crux of MAG’s remaining claims involves Precise’s possession of MAG’s “molds,” which
Precise used to injection-mold plastic component parts that MAG ordered from Precise.

A bench trial was held on June 18 and 19, 2019. After reviewing the record and considering the
arguments and evidence presented at trial, the Court took the case under submission. For the following
reasons, the Court ENTERS JUDGMENT IN FAVOR of MAG on its conversion and breach of
contract claims and DISMISSES MAG’s negligent interference with prospective economic relations
claim.

it: FINDINGS OF FACT AND CONCLUSIONS OF LAW

This opinion serves as the findings of fact and conclusions of law required by Federal Rule of
Civil Procedure (“Rule”) 52. Fed. R. Civ. P. 52. Any finding of fact that actually constitutes a
conclusion of law is adopted as such, and vice versa.

A. Findings of Fact

MAG manufactures water-and-waste systems for commercial airplanes built by original
equipment manufacturers (“OEMs”). MAG is organized under the laws of Delaware and has a principal

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 18
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:18-cv-01096-RGK-JC Date July 23, 2019

 

 

Title MAG Aerospace Industries, LLC v. Precise Aerospace Manufacturing, Inc.

 

place of business is in New Jersey. Precise is a California corporation that specializes in precision
manufacturing of plastics for the aerospace and defense industries.

1. Zodiac I

This action arises out of the second of two disputes between MAG and Precise. (See Precise
Aerospace Manufacturing, Inc. v. Zodiac Water & Waste Aero Systems, Case No. 2:17-cv-01239-RGK-
JC) (“Zodiac I.) In late 2012, MAG entered a subcontract with Precise whereby Precise agreed to
manufacture injection-molded plastic component parts for MAG. Because the parts were specially
designed, MAG supplied the unique “molds” that Precise would use to manufacture the parts. After
Precise delivered the finished parts, MAG would assemble the parts into water-and-waste systems for
OEMs.

On January 17, 2017, Precise filed the Zodiac J suit against MAG, alleging that MAG had
breached an oral “exclusive supplier” contract by hiring another company to manufacture injection-
molded plastic component parts. MAG then filed a counter-complaint against Precise on May 8, 2017,
alleging that Precise had made low-quality parts and failed to return two of MAG’s molds in violation of
several of the parties’ contracts.

Relevant here, MAG alleged in its counter-complaint that Precise breached a contract by
manufacturing two defective parts (the “312 and 313 Parts”) and by failing to return the molds used to
make each part (the “312 and 313 Molds”). As a result, MAG alleged that it was forced to duplicate the
312 and 313 Molds. But the Court found on summary judgment that MAG failed to present admissible
evidence raising a dispute of fact as to whether the 312 and 313 Parts were defective, and thus whether
precise breached the contract. As a result, MAG was unable to recover breach of contract damages for
the costs it incurred to duplicate the 312 and 313 Molds.

In February 2018, the Court granted each party’s respective motion for summary judgment. The
case is now pending on appeal.

2D: The 2017 Interim Agreement

Shortly before Precise’s complaint was filed in Zodiac I, on January 13, 2017, MAG wrote
Precise a letter requesting that Precise return the molds it was no longer using to fulfill outstanding
purchase orders. Precise initiated Zodiac J on January 17, 2017. The next day, Precise responded to
MAG’s letter stating that it was unable to return the molds because they would be evidence in litigation.

On February 2, 2017, MAG and Precise entered a written interim agreement (the “Interim
Agreement’) under which Precise and MAG agreed to temporarily continue their business relationship
during the pendency of the Zodiac J litigation. In relevant part, the Interim Agreement provided that

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 18
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:18-cv-01096-RGK-JC Date July 23, 2019

 

 

Title MAG Aerospace Industries, LLC v. Precise Aerospace Manufacturing, Inc.

 

MAG would continue to send Precise purchase orders for parts. To produce those parts, Precise would
continue to use MAG’s molds. It also specified: “While Precise is producing parts in response to the
purchase orders, Precise will retain the molds.” MAG agreed to order parts on a three-month basis and
to give Precise sufficient lead time for delivery. The Interim Agreement was set to terminate on
February 2, 2018, twelve months after its effective date.

a. Mold Duplication Group 1: April 2017

In March and April of 2017, however, MAG grew concerned with Precise’s performance under
the Interim Agreement. Specifically, MAG believed that Precise had manufactured two defective parts:
the 312 and 313 Parts, discussed above. MAG’s concerns eventually evolved into its Zodiac J counter-
complaint.

Before filing its counter-complaint, on April 27, 2017, MAG demanded that Precise return the
312 and 313 Molds. Precise responded the next day that it would only return the molds if MAG first
disclosed the results of an inspection of the 312 and 313 Parts. As discussed above, MAG believed that
the 312 and 313 Parts were defective and hoped to use the 312 and 313 Molds to replicate those parts.
Precise, however, disputed whether the parts were defective. It is not clear whether Precise received the
information it requested.

Gil Lenhard (““Lenhard”’), MAG’s Vice President of Procurement, testified that because Precise
refused to return its molds, MAG “ended up having to duplicate the tools for [the 312 and 313] parts to
protect [its] customer deliveries” on April 21, 2017. To that end, MAG ordered duplications of Mold
Part Nos. 38100-312 and 38100-313 for $37,192.50 and Mold Part No. 19600-020 for $19,031.25,
incurring a total cost of $56,223.75. All orders were placed with Southern California Plastics.

The Court notes that the April 21, 2017 duplication order was placed before the correspondence
about the return of the molds, discussed above.

b. Mold Duplication Group 2: December 2017 — January 2018

Another dispute arose in September and October 2017. MAG sent Precise a set of purchase
orders pursuant to the Interim Agreement, but Precise refused to accept the orders because the shipment
date fell outside the Agreement’s February 2, 2018 termination date. MAG believed that all orders
placed within the one-year time frame of the Agreement would be fulfilled, while Precise believed that
it only agreed to accept orders that would be shipped while the Agreement was in effect. Because
Precise required a six-month lead time to produce the ordered parts, the orders placed in September or
October of 2017 would necessarily be delivered after February of 2018. For that reason, Precise rejected
MAG?’s September and October orders outright.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 18
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:18-cv-01096-RGK-JC Date July 23, 2019

 

 

Title MAG Aerospace Industries, LLC v. Precise Aerospace Manufacturing, Inc.

 

MAG then grew concerned about procuring the parts it needed to meet its assembly demands. To
resolve its concerns, MAG decided to hire another company to manufacture the parts. To do so, MAG
needed the molds associated with each part, which Precise held. On October 2, 2017, MAG asked
Precise to return several molds. On November 9, 2017, MAG emailed Precise again requesting that
Precise return a narrowed list of molds. First, MAG stated that Precise was in wrongful possession of the
molds associated with completed purchase orders under the Interim Agreement. In the same email,

MAG set deadlines for the return of the molds that Precise was still using to produce parts under existing
purchase orders.

Precise did not immediately return MAG’s molds. On November 27, 2017, in the Zodiac I
litigation, MAG applied for a writ of possession seeking the return of the molds that it had requested in
its November 9, 2017 email. But on January 10, 2018, the Court denied MAG’s application because the
molds requested were not mentioned in MAG’s counter-complaint against Precise. The only molds at
issue in the pleadings of Zodiac I were the 312 and 313 Molds, which were not included in MAG’s
demand list. As a result, the Court was unable to grant MAG’s application because the injury it claimed
differed from the conduct asserted in its underlying counter-complaint.

Before the Court denied MAG’s request, however, MAG began duplicating the molds associated
with parts that it felt it most needed to fulfill its outstanding contracts. MAG determined which molds to
duplicate based on its internal “Materials Requirements Planning System” (“MRP System’), which
forecasts the parts MAG needs to meet its customers’ assembly demands.

MAG ordered the duplication of eleven! molds on December 22, 2017 and one mold on January
18, 2018. Lenhard estimated the total cost of this group as $185,000. The following molds were ordered
from Southern California Plastics on December 22, 2017:

Mold Part No. 14330-253
Mold Part No. 15801-112
Mold Part No. 15801-113
Mold Part No. 14330-197
Mold Part No. 14320-223-1
Mold Part No. 14320-223-3
Mold Part No. 14320-148
Mold Part No. 14320-149

. Mold Part No. 3800-183
10. Mold Part No. 15801-153
11. Mold Part No. 77000-505-506

CHNIAARWNH

 

' At trial, MAG stated several times that it duplicated ten molds on December 22, 2017. But pursuant to
the December 22, 2017 purchase orders, MAG ordered eleven molds.

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 4 of 18
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:18-cv-01096-RGK-JC Date July 23, 2019

 

 

Title MAG Aerospace Industries, LLC v. Precise Aerospace Manufacturing, Inc.

 

The following additional mold was duplicated on January 18, 2018:
12. Mold Part No. 14320-231

As discussed above, MAG demanded the return of several molds on November 9, 2017, prior to
ordering the twelve duplicates. Specifically, MAG’s November demand email requested the “immediate
return” of the listed molds that were “past due,” or that were not associated with open purchase orders,
and the future return “by the date listed” of the molds for which Precise was “still competing work.” For
the molds that Precise was still using to produce parts, MAG provided the date of the final delivery
associated with each mold and demanded that Precise return the corresponding mold ““5—10 days prior to
the PO delivery dates.”

Critically, the on/y mold that MAG asked Precise to return “immediately” and that MAG
subsequently duplicated was Mold Part No. 77000-505-506. The other eleven molds that MAG
duplicated, listed above, were either described in the email as still being used by Precise to complete
open purchase orders or were not mentioned in the November 9, 2017 email at all.* For example, MAG
asked Precise to deliver Mold Part No. 14330-253 by January 17, 2018. But MAG ordered the
duplication of Mold Part No. 14330-253 on December 22, 2017, nearly a month before the date on
which it expected its return.

The total cost to duplicate Mold Part No. 77000-505-506 was $29,879.88.

3. The January 2018 Agreement

While Zodiac I was still pending and before the Interim Agreement expired, on January 24,
2018, MAG and Precise met and orally agreed that MAG would place one final round of new purchase
orders for $1.5 million worth of parts from Precise. Two individuals were present at the meeting. MAG
was represented by Sebastien Weber (“Weber”), MAG’s Chief Executive Officer (“CEO”) for software
passenger solutions. Precise was represented by its President and CEO, Roxanne Abdi (“Abdi”). Weber
and Abdi agreed on the following terms: (1) MAG orders $1.5 million in new parts; (2) Precise
manufactures the parts pursuant to MAG’s written purchase orders; (3) the purchase orders are non-
cancellable and not made under duress; (4) MAG pays 2016 pricing; (5) MAG provides Precise with
raw materials; (6) Gil Lenhard “stay[s] away”; and (7) the parties end their relationship after the last
orders are fulfilled.

 

* The molds duplicated on December 22, 2017 that were not listed in the November 9, 2017 email were
also not listed in MAG’s original demand letter in January 2017.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 5 of 18
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:18-cv-01096-RGK-JC Date July 23, 2019

 

 

Title MAG Aerospace Industries, LLC v. Precise Aerospace Manufacturing, Inc.

 

MAG then sent Precise 71 non-cancelable purchase orders. To manufacture the parts, Precise
used MAG’s molds.

a. Mold Duplication Group 3: May — July 2018

On May 10, 2018, Precise placed a shipment hold on MAG’s finished parts and claimed
ownership over MAG’s molds. Several possible motivations for the shipment hold were raised at trial:
credit issues, an allegedly bounced check, and Precise’s asserted ownership of the molds.

Abdi first informed MAG of the shipment hold in an email on May 10, 2018. Two hours earlier,
at 5:04 p.m., Abdi emailed Weber that “per Payne and Fears, Precise is the owner of the molds.” And in
the email initiating the shipment hold, Abdi cited both “credit” and “tool issues.” On May 15, 2018,
Abdi wrote Weber a follow-up email stating that Precise had not heard from MAG since the shipment
hold email. Abdi continued: “You need to sit down with me to go over credit issue and more importantly
the molds that belong to Precise. Until such time that we reach an agreement there will not be any
shipments. Any further delay in contacting me will result [1]n production hold.”

Abdi testified at trial, however, that Precise initiated the shipment hold because MAG was late
on payments and because of a bounced check. But while Abdi’s testimony regarding the late payments
is substantiated, the only issue presented at trial about a “bounced check” occurred in December 2018,
months after the shipment hold was resolved. Based on timing alone, Precise’s shipment hold could not
have been inspired by the December 2018 check dispute. Therefore, unless Abdi was referencing
another bounced check, the Court concludes that this portion of her testimony is inaccurate.

The Court notes for the record that Abdi’s testimony at trial was unreliable for several additional
reasons. Relevant here, Abdi testified that Precise did nor stop shipment because it believed it owned
MAG’s molds. But Abdi was then impeached by her prior deposition testimony, where she stated that
Precise instituted the shipment hold in part because MAG did not own the molds. Her emails, discussed
above, also contradict her trial testimony. When presented with this evidence on cross-examination,
Abdi conceded that she did claim to own the molds but explained that she only did so to “get MAG’s
attention.”

The evidence does substantiate Abdi’s testimony that MAG’s missed payments led to the
shipment hold. Robert Hayes (“Hayes”), MAG’s Deputy Chief Financial Officer (“CFO”), explained
that on the day of the shipment hold, MAG received notice that it owed Precise $14,600 in late
payments. MAG investigated the problem and discovered that the late payments were caused by an
internal accounting error in which the purchase orders were labeled with the wrong payment due date.
On May 16, 2018, MAG dispatched payment and became current on its overdue invoices.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 6 of 18
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:18-cv-01096-RGK-JC Date July 23, 2019

 

 

Title MAG Aerospace Industries, LLC v. Precise Aerospace Manufacturing, Inc.

 

But Abdi asserted at trial that MAG did not become current on May 16, 2018. In fact, Abdi
maintains that MAG has owed Precise an outstanding balance “at all times.” But Precise presents no
admissible evidence that after May 16, 2018, MAG owed Precise outstanding late payments.*? The Court
therefore concludes that MAG was current on its invoices after May 16, 2018.

Regardless, Precise did not lift the shipment hold. Precise then failed to deliver several parts by
the agreed-upon delivery dates. As a result, on May 23, 2018, MAG filed the instant suit against Precise
(“Zodiac IT’). On June 11, 2018, MAG applied for a preliminary injunction and a writ of possession.

Meanwhile, MAG ordered two batches of molds from Southern California Plastics on May 23
and July 4, 2018. The purchase orders confirm that MAG spent $903,735 duplicating molds on those
two dates. The orders were placed because of “urgent customer demand for the parts that were needed
that [the molds] were going to create.” Specifically, MAG believed that it needed to duplicate the molds
because Precise had stopped shipping its ordered parts and because Precise claimed that it owned the
molds.

On July 18, 2018, the Court entered a preliminary injunction ordering Precise to lift the shipment
hold and to perform on MAG’s existing purchase orders. The Court also granted MAG’s application for
writ of possession as to 52 specific molds without open purchase orders.* On July 24, 2018, Precise filed
an undertaking to prevent execution on the writ of possession in which Roxanne Abdi, Noranne LLC,
and Ron Harwood obligated themselves jointly and severally to MAG for up to $1,040,000.

After the Court’s Order and Precise’s bond, Precise lifted the shipment hold but retained the
molds. MAG did not cancel its May or July 2018 mold duplication orders from Southern California
Plastics because it would have been charged the full amount, even though the orders were not marked
“non-cancellable.”

 

3 To show that MAG was past due on invoices, Precise offers two exhibits. First, Precise presents copies
of four checks from MAG to Precise dated May 16, 2018 that appear to total $92,108.22 in payments.
But these checks are not helpful. On the one hand, the checks appear to be attached to invoices that are
not past due. Moreover, nothing in this exhibit relates to Abdi’s testimony that the checks still “didn’t
satisfy the past dues.” Precise also presents a document titled “AR Aging by Invoice.” Abdi explained
that this document reflects invoices owed to MAG as of May 1, 2018. But for obvious reasons, this
document does not show that MAG owed Precise money in late payments after May 16, 2018.

* The Court incorporates by reference Attachment 1 of the Writ of Possession issued July 19, 2018,
which lists the molds subject to MAG’s first Writ. (See Attachment 1, Writ of Possession, ECF No. 40.)

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 7 of 18

 
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:18-cv-01096-RGK-JC Date July 23, 2019

 

 

Title MAG Aerospace Industries, LLC v. Precise Aerospace Manufacturing, Inc.

 

b. Mold Duplication Group 4: December — January 2019

On January 10, 2019, MAG demanded that Precise immediately return the remainder of its
molds because MAG learned that Precise had completed the molding for the January 2018 purchase
orders. On January 11, 2019, MAG narrowed its request and demanded the return of ten specific molds
associated with parts for which it had urgent demand, according to its MRP System.

Specifically, MAG demanded the return of the following molds:

1. Mold Part No. FM-02 86302-003
2. Mold Part No. FM-06 3800-068

3. Mold Part No. FM-08 77001-101
4. Mold Part No. FM-08 77001-103
5. Mold Part No. FM-08 77001-104
6. Mold Part No. FM-08 77001-110
7. Mold Part No. IM-38 7500963

8. Mold Part No. IM-38 7500964

9. Mold Part No. IM-38 7500965

10. Mold Part No. IM-53 38100-344-3

On January 14, 2019, Precise responded with a counter-offer: Precise would return the molds
only if MAG agreed to pay “outstanding invoices and inventory including parts due next month.” In the
alternative, Precise invited MAG to request a quote from Precise to produce the parts for which MAG
had immediate customer demand. Abdi confirmed that the molding using the ten molds listed above had
been completed since September 2018.

MAG did not accept Abdi’s request because it did not agree with every charge on the invoices,
and it did not wish to pay for invoices that were not yet due. Moreover, MAG did not want to enter
another contract with Precise. Instead, MAG ordered the duplication of ten molds on January 14 and 15,
2019 from Southern California Plastics.” The molds duplicated match the molds demanded in the
January letter. The total duplication cost, according to the purchase orders, was $383,700.90.

 

> Lenhard testified that MAG duplicated eleven molds on January 15, 2019. But the purchase orders in
evidence reflect one mold ordered on January 14 and nine molds ordered on January 15, 2019.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 8 of 18
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:18-cv-01096-RGK-JC Date July 23, 2019

 

 

Title MAG Aerospace Industries, LLC v. Precise Aerospace Manufacturing, Inc.

 

4. Total Mold Duplication Costs

 

Precise returned the last of MAG’s molds on April 29, 2019.° In the meantime, MAG estimates
that it paid Southern California Plastics a total of $1,553,565 to duplicate 71 molds.

B. Conclusions of Law

The Court has jurisdiction pursuant to 28 U.S.C. § 1332. MAG is a citizen of both Delaware and
New Jersey, while Precise is a California corporation. The amount in controversy exceeds $75,000.

1. Conversion

“Conversion is the wrongful exercise of dominion over the property of another.” Lee v. Hanley,
61 Cal. 4th 1225, 1240 (2015). To establish conversion, MAG must prove: (1) MAG’s ownership or
right to possession of the molds; (2) Precise’s conversion of the molds by a wrongful act or disposition
of property rights; and (3) resulting damages. Jd.

MAG owns the molds in question. But to prevail on its conversion claim, MAG must show that
Precise wrongfully possessed each of the molds and that MAG suffered damages as a result. MAG’s
theory of damages rests solely on the costs incurred duplicating the molds.

For clarity, the Court examines the mold duplications in four groups.

a. Group 1: March and April 2017

On April 21, 2017, MAG duplicated three of its molds: Mold Part Nos. 38100-312, 38100-313,
and 19600-020. These duplications cost $56,223.75. To hold Precise liable for this cost, however, the
Court must find that Precise wrongfully possessed these molds.

The written Interim Agreement governed during this time frame, so the Court begins by
examining whether the Agreement addressed possession of the molds. Under California contract law,

 

® Precise filed a Notice of Return of Disputed Molds (“Notice”) on April 30, 2019, stating that it
returned “the last of the molds that are in dispute in this litigation.” (See ECF No. 128.) Believing that
the molds were returned, the Court granted summary judgment in favor of Precise on MAG’s claim and
delivery claim. (See ECF No. 146.) But MAG filed an Objection to Precise’s Notice, declaring that nine
molds were still not returned. (See ECF No. 141.) At the Pretrial Conference, the Court asked for
clarification. MAG stated that nine molds had not been returned, while Precise stated that it returned the
molds. The Court offered to reinstate MAG’s claim and delivery cause of action. But at trial, MAG did
not demand the return of the nine allegedly-missing molds or reassert its claim for claim and delivery.
The Court therefore presumes that this claim has been abandoned.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 9 of 18
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:18-cv-01096-RGK-JC Date July 23, 2019

 

 

Title MAG Aerospace Industries, LLC v. Precise Aerospace Manufacturing, Inc.

 

the clear and explicit language of a contract directs its interpretation. Cal. Civ. Code § 1638. “When a
contract is reduced to writing, the intention of the parties is to be ascertained from the writing alone, if
possible.” Jd. § 1639. Each clause of the contract may be used to interpret the other, and the contract’s
terms are understood “in their ordinary and popular sense.” Jd. §§ 1641, 1644. When necessary, a
contract “may be explained by reference to the circumstances under which it was made,” to ensure that
“it extends only to those things concerning which it appears that the parties intended to contract.” Jd. §§
1647-48.

In relevant part, the Interim Agreement provides: “[w]hile Precise is producing parts in response
to the purchase orders, Precise will retain the molds.” The critical question is whether this term allows
Precise to retain only the molds it is actively using to produce parts, or whether Precise may retain its
entire collection of MAG’s molds until it has completed the last of the Interim Agreement purchase
orders. To be sure, the language is somewhat general: “producing parts” could mean “producing parts
using those molds,” and “the molds” could mean “the molds that are currently in use.”

But the parties elected to use general language—even though the Agreement was entered on the
heels of a dispute about Precise’s retention of MAG’s molds. Specifically, shortly before the parties met
to negotiate the Agreement, MAG had demanded that Precise immediately return all of the molds that
Precise was finished using. MAG also outlined concrete future return dates for those molds still in use.
After Precise refused, the parties negotiated the Interim Agreement.

But the Agreement did not specify that each mold needed to be returned after Precise completed
the final part for each purchase order. Instead, the Agreement provided that Precise would retain “the
molds,” generally, “while Precise is producing parts in response to the purchase orders.” A plain reading
of the Agreement, read with reference to the surrounding circumstances, suggests that Precise was
permitted to retain all the molds it had been lent until it finished producing all of the parts ordered in
MAG’s purchase orders. Once it was done producing parts for MAG under this yearlong Agreement,
Precise would return the molds.

The alternative interpretation would be less reasonable. Given two possible constructions, courts
will adopt the one that renders the contract term “effectual.” Service Emps. Int’] Union, Local 18, AFL-
CIO v. Am. Building Maintenance Co., 29 Cal. App. 3d 356, 359 (Cal. Ct. App. 1972). “[I]t is
reasonable to suppose that the parties meant something by their agreement.” Burns v. Peters, 5 Cal. 2d
619, 623 (1936). If the parties intended that the term simply allow Precise to keep each mold while it
was producing parts using that mold, the term would be meaningless: to fulfill its basic contractual
obligations to produce parts using MAG’s molds, Precise was surely permitted to retain each mold while
still using it.

As a result, the Court interprets the Interim Agreement to allow Precise to retain the molds
associated with purchase orders sent under the Agreement until Precise stops producing parts. Therefore,

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 10 of 18
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:18-cv-01096-RGK-JC Date July 23, 2019

 

 

Title MAG Aerospace Industries, LLC v. Precise Aerospace Manufacturing, Inc.

 

until the Agreement ended in February 2018, as long as Precise was still producing parts under pending
purchase orders, Precise had the right to retain MAG’s molds.’

Accordingly, MAG has not shown that Precise was in wrongful possession of the three molds
that it duplicated in April 2017. MAG’s conversion claim here fails.

b. Group 2: December 2017 and January 2018

MAG ordered its second group of duplications on December 22, 2017 and January 18, 2018,
after MAG demanded the return of dozens of molds on November 9, 2017 and Precise refused.

Again, MAG must show that Precise wrongfully possessed the molds that it duplicated. The
Interim Agreement governed from February 2, 2017 to February 2, 2018. Therefore, when MAG sent
the November 9, 2017 demand letter, the Interim Agreement was still technically in effect. But the
demand letter was sent in response to Precise’s refusal to accept MAG’s newest purchase orders, sent in
September and October 2017.

Under the Interim Agreement’s terms, a breach by either party terminates the Agreement. See
Brown v. Grimes, 192 Cal. App. 4th 265, 277 (Cal. Ct. App. 2011) (“When a party’s failure to perform a
contractual obligation constitutes a material breach of the contract, the other party may be discharged
from its duty to perform under the contract.”).

The Interim Agreement provides that MAG will send Precise purchase orders for parts and
“Precise will accept all purchase orders sent by [MAG].” The Agreement is “prospective in nature” and
“applies to purchase orders made following the effective date” of February 2, 2017. Based on the plain
language of the Agreement, Precise’s refusal to accept purchase orders before the Agreement terminated
in February 2018 is a breach of its promise to “accept all purchase orders” MAG sent following the
Agreement’s start date. The Agreement does not specify that Precise is only obligated to accept purchase
orders that would be delivered before the termination date. Therefore, the Interim Agreement terminated
prior to November 9, 2017. Precise was no longer permitted to retaim MAG’s molds pursuant to its
terms.

Even so, Precise was still producing parts under pending purchase orders that it had previously
accepted, and therefore was still using several of MAG’s molds. As long as Precise was still
contractually obligated to produce parts using MAG’s molds, Precise had a right to retain the molds it

 

7 Even if MAG’s subsequent demand for the return of the three molds somehow triggered Precise’s
obligation to return them, MAG’s demand letter was sent on April 28, 2017—-seven days after it ordered
the replacement molds. As a result, Precise’s refusal to return this set of molds cannot have caused
MAG’s decision to duplicate them.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 11 of 18
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:18-cv-01096-RGK-JC Date July 23, 2019

 

 

Title MAG Aerospace Industries, LLC v. Precise Aerospace Manufacturing, Inc.

 

still needed. MAG’s November 9, 2017 email indicates that MAG still expected Precise to fulfill its
accepted purchase orders. But with one exception, the molds MAG duplicated in December 2017 and
January 2018 were either still being used by Precise to fulfill open purchase orders or were not
demanded in MAG’s November letter in the first place. For those molds that Precise was still using,
MAG set return deadlines ranging from early January to March 2018. Precise could not therefore have
been in wrongful possession of those molds in December 2017. And for those molds not listed in
MAG?’s demand letter, the Court has no way of knowing whether Precise was asked to return them or
whether Precise had possession of those molds at all.

The sole exception is Mold Part No. 7700-505-607, which MAG demanded in its November 9,
2017 email and which was listed as having no open purchase orders. The cost to duplicate this mold was
$29,879.88. Had Precise returned this mold when MAG demanded, MAG would not have needed to
order its duplication.

In sum, MAG has shown that it owned Mold Part No. 7700-505-607, that Precise was in
wrongful possession of this mold after November 9, 2017, and that MAG was forced to duplicate the
mold as a result. Accordingly, Precise is liable to MAG for the conversion of Mold Part No. 7700-505-
607 and owes MAG damages of $29,879.88.

G: Group 3: May — July 2018

MAG duplicated a third group of molds in May and July 2018 in response to the shipment hold.
On May 10, 2018, Precise initiated a shipment hold that paused delivery of finished parts to MAG
indefinitely. At the same time, Precise claimed that it owned MAG’s molds. MAG has therefore shown
that Precise had wrongful possession over its molds at this time.

MAG has also shown that it ordered dozens of molds from Southern California Plastics on May
23, 2018 and July 4, 2018. But to recover damages for conversion, MAG must also show that the molds
it duplicated were the same molds that Precise wrongfully possessed or were covered by Precise’s bond.
In other words, MAG must prove that it incurred the duplication costs as a result of Precise’s acts of
conversion.

Lenhard testified that MAG duplicated 48 molds during the shipment hold because it faced
urgent customer demand for parts made using those molds. Specifically, in its Complaint, MAG listed
over 100 specific molds that Precise possessed as of May 23, 2018. MAG repeated the same list in its
Application for Writ of Possession. Problematically, in both documents, MAG identified its molds using
numbers starting at “FM-01” and “IM-01” (hereinafter, “FM/IM format”). (See, e.g., Compl. 9-15, ECF
No. 1.)

Weeks later, the Court granted MAG’s Application for Writ of Possession as to 52 molds

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 12 of 18
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:18-cv-01096-RGK-JC Date July 23, 2019

 

 

Title MAG Aerospace Industries, LLC v. Precise Aerospace Manufacturing, Inc.

 

without outstanding purchase orders, and Precise posted a bond to keep possession of those 52 molds.
The Court’s Writ of Possession incorporated those labels in turn. (See ECF No. 40.) But at trial, MAG
presented purchase orders for duplicate molds labeled using eight- or eleven-digit identification
numbers, such as “38100-312” or “77000-505-603” (hereinafter, “numeral format’). (See, e.g., Trial Ex.
42.) The mold numbers in the Complaint and Writ of Possession do not match the mold numbers in the
purchase orders, nor do they appear to be the same format.® But without a uniform labelling system or
evidence connecting the two, the Court has no way to match the molds associated with the Court’s July
2018 Writ of Possession with the duplication purchase orders from May and July 2018.

Put differently, the Court has no way of verifying whether the molds that MAG ordered from
Southern California Plastics in May or July 2018 were duplicates of the 52 molds that Precise
wrongfully possessed. Because when MAG filed its original Application for Writ of Possession in July
2018, it requested a writ for 102 total molds. But the Court found that Precise wrongfully possessed only
those molds without open purchase orders, which constituted just 52 of the 102 identified molds. If any
mold duplicated in May or July was a duplicate of a mold from the group of 50 that Precise rightfully
possessed, MAG would not be entitled to conversion damages for that mold. And without evidence
indicating which molds fell into which group, the Court cannot award conversion damages for this third
group at all.

The Court notes that for the fourth group of molds duplicated in January 2019, discussed below,
MAG identified each mold using both the FM/IM format and the numeral format. But the FM/IM format
labels are associated with several different numerals: i.e., Mold Part Nos. 77001-101, 77001-103, 7701-
104, and 77001-110 are all also labeled as “FM-08.” So even if the Court was able to deduce the
numeral format associated with each FM/IM label, it appears that there would be some overlap.

Accordingly, MAG cannot win damages for the molds it duplicated in May and July 2018 under
a conversion theory.

 

8 The Court’s Writ of Possession incorporated the mold numbers used in MAG’s Complaint. (See ECF
No. 40.) In the Complaint, MAG provided a chart listing each mold, its corresponding mold number,
and its “Transfer or Build History.” (See Compl. 9, ECF No. 1.) For some of the molds, MAG listed a
corresponding purchase order issued by MAG to Precise. For “Mold No. FM-10,” for example, it states:
“PO # 2239785 Issued to Precise.” Dozens of purchase orders from MAG to Precise were admitted into
evidence at trial. Because FM-10 is one of the molds identified in the Writ of Possession with a label
that does not match the duplicated molds list, the Court hoped that the purchase order number would
help it identify the mold. But the Court looked for purchase order number 2239785, to no avail. The
purchase orders in evidence do not contain the purchase order numbers associated with the molds listed
in the Complaint.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 13 of 18
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:18-cv-01096-RGK-JC Date July 23, 2019

 

 

Title MAG Aerospace Industries, LLC v. Precise Aerospace Manufacturing, Inc.

 

d. Group 4: January 2019

In January 2019, MAG demanded that Precise return ten more molds for which it had completed
purchase orders. Precise refused. Abdi confirmed in her response email, however, that the molding was
complete for those ten molds. Facing impending customer demands, MAG duplicated the ten molds for
$383,700.90.

As a result, MAG has successfully proven its conversion claim arising from the ten molds
duplicated in January 2019. MAG has shown that it incurred damages of $383,700.90.

é. Total Conversion Damages

Under MAG’s conversion claim, Precise is liable to MAG for $413,580.78.

2. Breach of Oral Contract

To adequately state a claim for breach of an oral contract, MAG must prove: (1) the existence of
a contract; (2) MAG’s performance or excuse for nonperformance; (3) Precise’s breach; and (4)
damages to MAG as a result of Precise’s breach. CDF Firefighters v. Maldonado, 158 Cal. App. 4th
1226, 1239 (2008). Proof of damages for breach of contract must be established by reasonable certainty.
Vestar Dev. IT, LLC v. Gen. Dynamics Corp., 249 F.3d 958, 961 (9th Cir. 2001).

MAG’s theory of breach of oral contract rests on Precise’s alleged oral promise during the
January 2018 meeting to return MAG’s molds after each completed purchase order. But MAG did not
show the existence of an oral agreement regarding the return of the molds. Accordingly, this theory fails.

3. Breach of Written Contract

To adequately state a claim for breach of a written contract, MAG must prove: (1) the existence
of a contract; (2) MAG’s performance or excuse for nonperformance; (3) Precise’s breach; and (4)
damages MAG incurred as a result of Precise’s breach. CDF Firefighters v. Maldonado, 158 Cal. App.
4th 1226, 1239 (2008). Proof of damages for breach of contract must be established by reasonable
certainty. Vestar Dev. II, LLC v. Gen. Dynamics Corp., 249 F.3d 958, 961 (9th Cir. 2001); see also Cal.
Civ. Code § 3301.

a. Existence of a Contract
The written contracts here are the purchase orders sent by MAG to Precise for injection-molded

plastic component parts pursuant to the January 2018 Agreement. Each purchase order sets a price, a
delivery date, and payment terms.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 14 of 18
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:18-cv-01096-RGK-JC Date July 23, 2019

 

 

Title MAG Aerospace Industries, LLC v. Precise Aerospace Manufacturing, Inc.

 

b. MAG’s Performance or Excuse for Nonperformance

The first issue is whether MAG performed its payment obligations or has an excuse for
nonperformance. Prior to the shipment hold, MAG owed Precise in late payments in violation of the
purchase orders’ payment terms. Therefore, if MAG’s failure to perform constituted a material breach,
Precise was discharged from its duty to ship the parts. “When a party’s failure to perform a contractual
obligation constitutes a material breach of the contract, the other party may be discharged from its duty
to perform under the contract.” Brown v. Grimes, 192 Cal. App. 4th 265, 277 (Cal. Ct. App. 2011).
Whether a breach of contract is material depends on “the importance or seriousness thereof and the
probability of the injured party getting substantial performance.” /d. at 278 (citing 1 Witkin, Swmmary of
Cal. Law Contracts, § 852, pp. 938-40 (10th ed. 2005)).

MAG’s untimely payments were not serious enough to release Precise from its duty to perform
under the purchase orders. As soon as MAG learned that it missed payments, it remedied the error and
became current on its invoices. MAG otherwise performed its contractual obligations as promised;
Precise failed to convince the Court otherwise. Moreover, MAG’s explanation for the missed
payments—an inadvertent accounting error—was reasonable and excusable. Accordingly, these late
payments did not rise to the level of a material breach. Precise was therefore still required to perform on
the terms of the purchase orders as promised, including adhering to all delivery dates.

C. Precise’s Breach

The next issue is whether Precise breached the contracts. Actual breach of contract cannot occur
until the time specified for performance has arrived. Taylor v. Johnston, 15 Cal. 3d 130, 137 (1975). But
the evidence is clear: Precise suspended shipment between May 10 and July 19, 2018, and dozens of
parts were scheduled for delivery during that time. Precise therefore breached the written purchase
orders when the delivery dates arrived and the parts were not shipped.

Precise also committed an anticipatory breach of contract when Abdi initiated the shipment hold
on May 10, 2018 and indicated that it would no longer deliver the finished parts. “An anticipatory
breach of contract occurs when the contract is repudiated by the promisor before the promisor’s
performance under the contract is due.” Central Valley General Hosp. v. Smith, 162 Cal. App. 4th 501,
514 (Cal. Ct. App. 2008); see also Taylor v. Johnston, 15 Cal. 3d 130, 137 (1975). The promisor
repudiates the contract if it indicates that it “will not or cannot substantially perform essential terms
thereof.” Crane v. East Side Canal & Irr. Co., 6 Cal. App. 2d 361, 367 (Cal. Ct. App. 1935).
Repudiation may be express or implied. Central Valley General Hosp., 162 Cal. App. 4th at 514.

Abdi’s email signaled Precise’s intention to indefinitely suspend the delivery of parts ordered in
the purchase orders. As a result, Precise committed an anticipatory breach on May 10, 2018.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 15 of 18
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:18-cv-01096-RGK-JC Date July 23, 2019

 

 

Title MAG Aerospace Industries, LLC v. Precise Aerospace Manufacturing, Inc.

 

d. Damages

The final element is damages. As discussed above, MAG has shown that it duplicated dozens of
molds during the shipment hold.

But MAG must also prove that the damages it incurred duplicating the molds were incurred as a
result of Precise’s breach during the shipment hold. Unlike MAG’s conversion claim, MAG’s breach of
contract claim is premised on damages incurred because Precise refused to ship the parts, not because
Precise refused to return the mo/ds. This distinction is important.

Precise’s anticipatory breach of its outstanding purchase orders occurred on May 10, 2018.
“When a promisor repudiates a contract, the injured party faces an election of remedies: he can treat the
repudiation as an anticipatory breach and immediately seek damages for breach of contract, thereby
terminating the contractual relation between the parties, or he can treat the repudiation as an empty
threat, wait until the time for performance arrives and exercise his remedies for actual breach if a breach
does in fact occur at such time.” Taylor, 15 Cal. 3d at 137.

MAG seems to have elected the second remedy. By the time MAG sued Precise for breach of
contract on May 23, 2018, Precise had already missed several delivery deadlines. Precise had therefore
breached those purchase orders. The same day, MAG placed an order with Southern California Plastics
to duplicate a set of molds. Some of the molds that MAG ordered were associated with already-late
parts, while other orders would be used to make parts with near-future delivery dates. The parts MAG
needed could only be made using MAG’s unique molds.

Rather than terminate the contractual relationship entirely, MAG moved for a preliminary
injunction on June 11, 2018 asking the Court to order that Precise perform under the purchase orders and
deliver its parts. The Court granted the preliminary injunction on July 18, 2018 and ordered Precise to
lift the shipment hold and perform on the purchase orders as promised. In the meantime, MAG ordered a
second set of duplicate molds.

MAG explained at trial that during the hold, it duplicated dozens of molds associated with
unshipped parts because it faced the immediate possibility of defaulting on its own contracts with
OEMs. MAG relied on Precise’s timely deliveries to meet its own assembly demands. After Precise
declared its intention not to ship the finished parts or return the molds, MAG not only needed to find a
new company to make its parts—it first needed to reacquire the molds for those parts.

In fact, once Precise stated its intention to breach the unshipped purchase orders, MAG had a
legal duty to mitigate its damages. See Guerrieri v. Severini, 51 Cal. 2d 12, 23 (1958) (“The duty to
minimize damages is predicated upon the statutory rule that a person is required to use reasonable care
to prevent an unwarranted piling up of damages.”’) (internal citations omitted). When it duplicated the

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 16 of 18
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:18-cv-01096-RGK-JC Date July 23, 2019

 

 

Title MAG Aerospace Industries, LLC v. Precise Aerospace Manufacturing, Inc.

 

molds, MAG had no way of knowing how long the shipment hold would last or whether it would ever
regain possession of its molds. Eventually, if MAG did not find another way to procure the parts, it
would face delay penalties or lose its contracts with OEMs altogether. MAG’s decision to duplicate its
most urgently-needed molds constituted a reasonable attempt to mitigate damages. Moreover, it was
reasonable under the circumstances to duplicate the molds MAG needed the soonest before the missed
delivery date of their associated parts and before the Court ruled on the preliminary injunction. Before
MAG could order a replacement part, it needed the part’s mold; and since Precise withheld its molds,
MAG needed to duplicate them. Each mold might take months to build. As a result, MAG has shown
that Precise’s breach of the purchase orders caused MAG to incur these duplication costs.

Precise argued at trial that MAG had a duty to cancel the mold orders once Preicse resumed
shipment. To be sure, Precise shipped the late parts on July 19, 2019. At this point, the duplication of
molds for those shipped parts became unnecessary. But weighing the evidence, MAG has shown that
cancellation would have been futile. On the one hand, the orders to Southern California Plastics were not
marked “non-cancellable.” But on the other hand, MAG would still have been charged the full amount if
it did try to cancel.

Accordingly, MAG has shown that the shipment hold caused it damages under a breach of
contract theory. Had Precise not indefinitely halted shipment, MAG would not have spent $903,735
duplicating a group of its molds.

é. Conclusion

For the foregoing reasons, MAG prevails on its breach of contract claim and is awarded damages
of $903,735?

4. Negligent Interference with Prospective Economic Relations

To succeed on a claim for negligent interference with prospective economic relations, MAG
must show: (1) an economic relationship between MAG and a third party containing a probable future
economic benefit to MAG; (2) that Precise knew about the relationship and knew that if it did not act
with due care, it could damage MAG’s relationship with that third party; (3) that Precise was negligent;
and (4) that Precise’s negligence caused damage to MAG by negligently interfering with or disrupting
the relationship and that MAG lost the economic benefits or advantage in whole or in part. Venhaus v.
Shultz, 155 Cal. App. 4th 1072, 1078 (2007).

 

° The Court notes that the damages awarded here do not overlap with the damages awarded under
MAG’s conversion claim, so there is no double recovery.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 17 of 18
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 5:18-cv-01096-RGK-JC Date July 23, 2019

Title MAG Aerospace Industries, LLC v. Precise Aerospace Manufacturing, Inc.

MAG presented no evidence at trial that it suffered actual damages associated with disrupted
relationships with third parties.!° Accordingly, MAG’s claim for negligence interference with
prospective economic relations fails.

Il. CONCLUSION

The Court ENTERS JUDGMENT IN FAVOR OF MAG on its conversion and breach of
contract claims in the amount of $1,317,315.78. The Court DISMISSES MAG’s negligent interference

with prospective economic relations claim.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

10 MAG may have renounced this claim. On summary judgment, MAG argued that it paid delay
penalties assessed by OEMs. But in MAG’s Opposition to Precise’s Motion in Limine No. 6, MAG
asserted that it no longer planned to seek damages for penalties. (P1.’s Opp’n to Def.’s Mot. in Limine
No. 6, ECF No. 157.) MAG also stated in its Opposition to Precise’s Motion in Limine No. 5 that it was
not seeking damages for lost profits or reputational harm. (Pl.’s Opp’n to Def.’s Mot. in Limine No. 5,

ECF No. 156.)
CV-90 (06/04) CIVIL MINUTES - GENERAL Page 18 of 18
